                             UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA




HUNTERS RUN GUN
CLUB, LLC, ET AL.                                                         CIVIL ACTION

                                                                          17-176-SDD-EWD
VERSUS


EDDIE D. BAKER




                                              RULING

          This matter is before the Court on the Joint Motion for Partial Summary Judgment

on Negligence Claim Under Louisiana Law1 by Defendants Eddie D. Baker (“Baker”),

Sugar-West, Inc. (“Sugar-West”), Bridgeview Gun Club, LLC (“Bridgeview”), and Keith

Morris (“Morris” or “Morris Entities”) (collectively, “Defendants”). Plaintiffs, Hunters Run

Gun       Club,    LLC     (“HRGC”)     and   Great    International   Land   Company,    LLC

(“GILC”)(collectively “Plaintiffs”) have filed Oppositions2 to the motion.

          Plaintiffs assert an alternative cause of action for general negligence pursuant to

La. C.C. art. 2315. Specifically, the negligence allegations in the Amended Complaint

read, in their entirety, as follows:

          97. Hunters Run and Great International hereby incorporate, as if copied
          herein in extenso, all of the allegations made previously herein.


1
    Rec. Doc. No. 89.
2
    Rec. Doc. Nos. 167, 168, and 193.
52599
                                                                                    Page 1 of 3
        98. In the alternative, and only in the event that the claims set forth above
        are deemed insufficient, Hunters Run and Great International assert that
        due to the conduct of Mr. Baker and the Morris Entities described herein,
        Hunters Run and Great International suffered damages for which Mr. Baker
        and the Morris Entities are responsible under Louisiana law, including but
        not limited to Louisiana Civil Code art. 2315, et seq.

        99. Mr. Baker’s and the Morris Entities’ negligence caused Hunters Run to
        suffer actual damage and loss including, but not limited to, loss of business
        opportunity, loss of business value, loss of revenue, loss of reputation, and
        lost profits, as well as attorneys’ fees and costs incurred in connection with
        this litigation.3

        Defendants move for partial summary judgment on Plaintiffs’ negligence claim,

arguing that they have failed to plead the elements of negligence, and they have failed to

present summary judgment evidence demonstrating that either Baker or Morris owed a

duty to Plaintiffs.

        The Court finds the alternatively pled cause of action for negligence under

Louisiana law fails to satisfy the pleading standard under Rule 12. Nowhere in Plaintiffs’

Amended Complaint are allegations of the legal duty owed by any particular Defendant.

Moreover, there is no factual support in Plaintiffs’ Amended Complaint for a general

negligence claim. The facts alleged throughout the Amended Complaint do not sound in

negligence; rather, they clearly and specifically allege only intentional conduct. “The mere

pleading of conclusory negligence cannot mask all of the factual allegations of intentional

conduct set out in” Plaintiffs’ Amended Complaint.4




3
 Rec. Doc. No. 43.
4
 QBE Specialty Ins. v. Better Waste Disposal, LLC, No. 11-757, 2011 WL 5238487 at *4 (W.D. La. Nov. 1,
2011).
52599
                                                                                           Page 2 of 3
          Accordingly, Defendants’ Joint Motion for Partial Summary Judgment on

Negligence Claim Under Louisiana Law5 is GRANTED, and Plaintiffs’ negligence claim

under La. C.C. art. 2315 is dismissed with prejudice.

          IT IS SO ORDERED.

          Signed in Baton Rouge, Louisiana the 18th day of July, 2019.




                                            S
                                        CHIEF JUDGE SHELLY D. DICK
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




5
    Rec. Doc. No. 89.
52599
                                                                         Page 3 of 3
